DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 10, and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Arndt et al. (US Publication Number 2006/0195644, hereinafter “Arndt”) in view of Li (US Publication Number 2017/0083363) further in view of Xu et al. (US Patent Number 10,545,893, hereinafter “Xu”).
4.	As per claim 10, Arndt teaches a computer-implemented method executed by at least one processor (203, figure 2) of assigning interrupts, the method comprising: monitoring traffic metrics of a traffic path (based on flow the adapter handles the data 
Arndt does not explicitly disclose based on the monitored traffic metric meeting the predetermined performance threshold, an interrupt manager in the hypervisor making updates to the logical interrupt table.
	However Li teaches based on the monitored traffic metric meeting the predetermined performance threshold (metric threshold being that of the quantity threshold seen in paragraph 48, which allows for dynamic updates therein, paragraph 52), an interrupt manager in the hypervisor making updates to the logical interrupt table (interrupt table, paragraph 38).
	Arndt and Li are analogous art because they are from the same field of endeavor of interrupt handling.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Arndt and Li before him, to modify interrupt handling of Arndt to include the dynamic updating of the interrupt table of Li because it allows for a continuously up to date instantiation of the interrupt handling allocation.

Arndt/Li does not explicitly disclose interrupt numbers directly mapped with physical interrupt source numbers.
	However Xu teaches interrupt numbers directly mapped with physical interrupt source numbers (column 9, lines 39 – 51).
	Arndt/Li and Xu are analogous art because they are from the same field of endeavor of interrupt handling (Column 1, lines 45 – 60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Arndt/Li and Xu before him, to modify interrupt handling of Arndt/Li to include Xu’s mapping of the interrupt table as it allows for a continuously up to date instantiation of the interrupt handling allocation.

5.	Arndt modified by the teachings of Li as seen in claim 10 above, as per claim 17, Arndt teaches a method wherein the steps are performed by a hypervisor (paragraph 48, LPAR implemented as a hypervisor).


Allowable Subject Matter
6.	Claims 1, 4, 6 – 9, 18 and 19 allowed.
Claims 13 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant’s arguments with respect to claims 1, 10 and 18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection in view of Li.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it is directed to interrupt updating in a VM system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184